Title: From Alexander Hamilton to Robert Troup, 13 April 1795
From: Hamilton, Alexander
To: Troup, Robert


Albany April 13. 1795
I should want feeling & friendship were I not penetrated by the affectionate concern you so repeatedly manifest for my interest.
Without knowing the particulars of the plan to which you refer I ought not to decide finally against it. But I very much believe that it will not comport with my general system which is to avoid large or complicated speculations especially where foreigners are concerned.
Tis not my Dear Friend that I think there is any harm or even indelicacy in the thing—I am now in no situation that restrains me—But ’tis because I think there is at present a great crisis in the affairs of ⟨man⟩kind which may in its consequences involve this country in a sense most affecting to every true friend to it—because concerns of the nature alluded to, though very harmless in the saints, who may even fatten themselves on the opportunities or if you please spoils of office, as well as profit by every good thing that is going—who may ⟨– – –⟩ agents & tools of foreign Governments ⟨without⟩ hazarding their popularity yet those who are not of the regenerat⟨ing⟩ tribe may not do the most unexceptionable things without its being thundered in their ears—without being denounced as speculators peculators British Agents &c. &c. Because there must be some public fools who sacrifice private to public interest at the certainty of ingratitude and obloquy—because my vanity whispers I ought to be one of those fools and ought to keep myself in a situation the best calculated to render service—because I dont want to be rich and if I cannot live in splendor in Town, with a moderate fortune moderately acquired, I can at least live in comfort in the country and I am content to do so.
The game to be played may be a most important one. It may be for nothing less than true liberty, property, order, religion and of course heads. I will try Troupe if possible to guard yours & mine.
You are good enough to offer to stand between me and ostensibility. I thank you with all my soul. You cannot doubt that I should have implicit confidence in you but it has been the rule of my life to do nothing for my own emolument under⟨cover—what⟩ I would not promulge I would avoid. This may be too great refinement. I know it is pride. But this pride makes it part of my plan to appear truly what I am.
God bless you. Always Affectionately Yrs.

A Hamilton
Robert Troupe Esqr

